DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings, received on 12 December 2019, are acceptable for examination.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Paul M Pua on 02 March 2021.
The application has been amended as follows: 

BEGIN CLAIMS

14. (Currently Amended) The data processing method of claim [[2]]1, comprising performing, by the transmitting node, the polar encoding on the information bit sequence according to the code block number             
                C
            
        , which comprises: 
when the code block number is             
                C
                ≥
                2
            
        , dividing, by the transmitting node, the information bit sequence into             
                C
            
         vector segments, performing the polar encoding on each of the             
                C
            
         vector segments to obtain a code block of length             
                
                    
                        C
                        *
                        N
                    
                    
                        0
                    
                
            
        , and determining             
                M
            
         bits from the code block of length             
                
                    
                        C
                        *
                        N
                    
                    
                        0
                    
                
            
         to obtain a code block with a length of             
                M
            
         bits. 

18. (Currently Amended) The data processing method of claim [[2]]1, further comprising: 
dividing, by the transmitting node prior to processing the information bit sequence to obtain the             
                C
            
         code blocks, the information bit sequence into             
                C
            
         information bit sequences, and performing cyclic redundancy check (CRC) encoding on each of the             
                C
            
         information bit sequences. 

26. (Currently Amended) The apparatus of claim [[21]]20, wherein the processor is configured to: 
when the code block number is             
                C
                ≥
                2
            
        , divide the information bit sequence into             
                C
            
         vector segments, perform the polar encoding on each of the             
                C
            
         vector segments to obtain a code block of length             
                
                    
                        C
                        *
                        N
                    
                    
                        0
                    
                
            
        , and determine             
                M
            
         bits from the code block of length             
                
                    
                        C
                        *
                        N
                    
                    
                        0
                    
                
            
         to obtain a code block with a length of             
                M
            
         bits. 

33.  (Currently Amended) A non-transitory computer-readable storage medium storing computer-executable instructions for executing the method of claim [[2]]4.

END CLAIMS

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
Regarding Claim 1 and Claim 20, while the prior art of record discloses, teaches, or suggests certain limitations of said claim, none of the prior art reference, either alone or in combination with another reference, disclose, teach, or suggests when N>No +A, the transmitting node performs code block segmentation on the information bit sequence, and the code block number is C = 2, and when N≤No + A, the code block number is C = 1, and the code block segmentation is not performed, performing, by the transmitting node, polar encoding on the information bit sequence according to the code block length No; and transmitting, by the transmitting node, a code block obtained through the polar encoding, to a receiving node.  Examiner notes the above limitations are novel over the prior art in view of the entirety of the claims, not just the aforementioned limitations.


Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544.  The examiner can normally be reached on M-F 10:00AM-10:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC NOWLIN/Examiner, Art Unit 2474